DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re claim 13, the phrase “the source region and the drain region are separated from the metal oxide layer” was not described in the original specification.  For example, at least the upper right corner of element 112 and/or upper left corner of element 111 is not separated from the metal layer (see fig. 3).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., US Pub. No. 2018/0172627A1.
Re claim 13, Chang et al. disclose a semiconductor structure, comprising a transistor 110 (i.e, fig. 1 or 3), including a source region 114a, a drain region 114b, a channel region 118 disposed between the source region and the drain region (figs. 1-3), and a gate structure 116 disposed on a first side of the channel region 118 (figs. 1-3); an isolation 124, disposed on a second side of the channel region opposite to the first side (figs. 1-3), and including an opening 126 (figs. 1-3), wherein the channel region is exposed from the isolation through the opening (figs. 1-3); and a metal oxide layer 130 (i.e., figs. 1-3 and paragraph 18), covering the isolation 124 and the channel region 118 and exposed to an environment (figs. 1-3), wherein the source region 114a and the drain region 114b are separated from the metal oxide layer 130 (note: the source region 114a and the drain region 114b are separated from at least an upper portion of 130), and the metal oxide layer 130 is electrically connected to the transistor 110 to change a resistance of the transistor (fig. 1-3 and paragraph 19, i.e., changing in conductance etc.), see figs. 1-15 and pages 1-7 for more details.  Furthermore, regarding the phrase “to change a resistance of the transistor”, it should be noted that a recitation of the intended use and/or functional language of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use and/or functions, then it meets the claim.
Re claim 14. The semiconductor structure of claim 13, wherein the metal oxide layer 130 conformal to the opening (figs. 1-3). Re claim 15. The semiconductor structure of claim 14, wherein the metal oxide layer includes: a horizontal portion (i.e., fig. 1), contacting the second side of the channel region 118 (fig. 1); and a vertical portion (fig. 1), lining the opening of the isolation 124 and connecting the horizontal portion (fig. 1). Re claim 16. The semiconductor structure of claim 14, wherein the metal oxide layer 130 includes: an extension portion (i.e. fig. 1), disposed on a top surface of the isolation 124 (fig. 1). Re claim 17. The semiconductor structure of claim 13, further comprising: a conductive layer 102 (figs. 1-3), disposed on the isolation 124 and electrically connecting the metal oxide layer 130 (figs. 1-3). Re claim 18. The semiconductor structure of claim 17, wherein the conductive layer 102 is in contact with a first portion (fig. 1, i.e., the step portion) of the metal oxide layer 130 on the isolation. Re claim 19. The semiconductor structure of claim 18, wherein the first portion of the metal oxide 130 (i.e., the step portion) has a length greater than a length of a second portion of the metal oxide 130 on the isolation 124 from a cross section of the semiconductor structure. Re claim 20. The semiconductor structure of claim 17, wherein the gate structure 116 and the metal oxide layer 130 are connected to different electrical nodes 106/102 etc, (figs. 1-3).

Re claim 21, Change et al. disclose a semiconductor structure, comprising: a first gate 116 (i.e., figs. 1-3), disposed on a first side of a channel region 118; an isolation 124, disposed on a second side of the channel region 118 opposite to the first side (figs. 1-3); and a second gate 130 (figs. 1-3), disposed on the second side of the channel region 118, covering the isolation 124 and the channel region 118 and exposed to an environment (figs. 1-3), wherein the second gate is exposed to react with a target gas in the environment (figs. 1-3), and a width of a horizontal portion of the second gate 130 contacting with the channel region 118 is substantially equal to a width of the channel region (figs. 1-3 i.e., a portion of the second gate), see figs. 1-15 and pages 1-7 for more details.  Furthermore, regarding the phrase “to react with a target gas in the environment”, it should be noted that a recitation of the intended use and/or functional language of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use and/or functions, then it meets the claim.

Re claim 22. The semiconductor structure of Claim 21, wherein the second gate 130 further covers a portion of a sidewall of the isolation 124 (figs. 1-3).  

Re claim 23. The semiconductor structure of Claim 21, further comprising: an interconnect structure 106 (figs. 1-3), covering the first gate 116 from the first side of the channel region 118 and electrically connecting to the first gate 116.  

Re claim 24. The semiconductor structure of Claim 21, further comprising: a heater 312 (fig. 3), disposed on the first side of the channel region 118.  Regarding the phrase “configured to facilitate an 4oxidation or a reduction of the second gate”, it should be noted that a recitation of the intended use and/or functional language of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use and/or functions, then it meets the claim.

Re claim 25. The semiconductor structure of Claim 21, further comprising: a first contact 106, electrically connected to the first gate 116 (fig. 1-3) to provide a first voltage to the first gate; and a second contact 102, electrically connected to the second gate 130 (figs. 1-3) to provide a second voltage to the second gate. 
 
Re claim 26. The semiconductor structure of Claim 21, wherein a vertical portion of the second gate 130 overlaps the first gate 116 (figs. 1-3).  

Allowable Subject Matter
Claims 27-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicants’ arguments have been considered in view of amended claim 27 and, subsequent to an updated search of relevant prior art, are persuasive.  Claims 27-32 are allowed for reasons deemed to be of record.

Response to Arguments
Applicant's arguments filed 4/10/2022 regarding claims 13-26 have been fully considered but they are not persuasive for reasons herein above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893